Citation Nr: 1000483	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
left ear.  

2.  Entitlement to a compensable rating for hearing loss of 
the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to 
December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The issue of entitlement to a compensable rating for hearing 
loss of the right ear is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2003, the RO issued a rating decision which denied 
the Veteran's claim to reopen the issue of entitlement to 
service connection for hearing loss of the left ear.  
Although provided notice of this decision that same month, 
the Veteran did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed May 2003 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for hearing loss of the 
left ear.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 2003 rating decision, which 
denied service connection for hearing loss of the left ear, 
is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for hearing loss of the left 
ear.   38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a) (2009).  
Generally, in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

The Veteran has previously sought service connection for 
hearing loss of the left ear.  In November 1968, the Veteran 
filed a claim for service connection for hearing loss.  In a 
May 1969 rating decision, service connection was granted only 
for hearing loss of the right ear.  Hearing loss of the left 
ear was not explicitly addressed in that decision.  The 
Veteran was sent notice of that rating decision in May 1969.  

In August 1982, the Veteran sought to reopen his claim 
concerning his ears.  The audiometric data in the record 
established that hearing impairment of the left ear existed 
for purposes of service connection.  June 1984 Compensation 
and Pension Audio Exam.  In the July 1984 rating decision, 
the RO made an explicit decision denying service connection 
for hearing loss of the left ear because that hearing 
impairment was not incurred in or aggravated by the Veteran's 
period of active duty.  Notice of that decision was mailed to 
the Veteran in July 1984, along with a concurrent statement 
of the case on other issues.    

In February 2003, the Veteran sought to reopen his hearing 
loss claim for the left ear.  In May 2003, the RO denied the 
claim because there was no new and material evidence 
concerning whether the hearing impairment of the left ear was 
related to the Veteran's active military service.  Notice of 
that adverse rating decision was mailed to the Veteran in 
May 2003.  The Veteran did not file a notice of disagreement 
with respect to that decision.  The decision therefore became 
final.  38 C.F.R. § 20.302(a).  That May 2003 rating decision 
is the last, prior, final denial of the claim sought to be 
reopened-that is, the Veteran's claim for service connection 
for the left ear.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).    

In October 2006, the Veteran filed his present attempt to 
reopen the claim of entitlement to service connection for 
hearing loss of the left ear.

Since the May 2003 rating decision, VA has received:  
(1) medical evidence relating to disabilities other than 
hearing impairment of the left ear; (2) a November 2006 
compensation and pension (C&P) audio examination report; 
(3) a January 2007 statement by the Veteran's spouse about 
the impact his hearing loss has on his daily life; (4) a 
January 2007 statement by the Veteran about the impact his 
hearing loss has on his daily life; and (5) a statement by 
the Veteran on his June 2007 substantive appeal about how the 
speech of other people now seems muffled to him.  

None of that evidence had previously been submitted to agency 
decision makers, so it is "new" within the meaning of 
38 C.F.R. § 3.156(a).  However, none of that evidence is 
material because it does not relate to the unestablished 
facts necessary to substantiate the Veteran's claim.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Here, the 
Veteran's entrance examination for service reflects no 
hearing impairment of the left ear, so aggravation of a pre-
existing condition is not at issue.  

Thus, for service connection in this case, three requirements 
must be established: (1) a current disability exists; (2) an 
injury or disease was incurred during active military 
service; and (3) a relationship exists between the current 
disability and the inservice injury or disease.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  At the time of the last, prior, final denial of 
the claim in May 2003, the record showed that the Veteran had 
a current disability of hearing impairment of the left ear.  
But the record did not establish that an injury or disease 
relating to his left ear had been incurred during service, or 
that his current hearing impairment of the left ear was 
related to his military service.  Special evidentiary rules 
provide that inservice incurrence can be established by 
evidence that hearing impairment was at a compensable level 
within one year following separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  

None of the new evidence addresses the incurrence of an 
injury or disease during active military service, the 
relationship between the current disability and such an 
injury or disease, or the existence of hearing impairment of 
the left ear within one year following separation from 
service.  The medical evidence concerning disabilities other 
than hearing impairment of the left ear does not relate to 
this issue at all.  And while the November 2006 C&P audio 
examination includes data on the Veteran's current hearing 
impairment of the left ear, it contains no medical opinion as 
to whether the Veteran incurred a disease or injury of the 
left ear during service, whether current hearing impairment 
is related to military service, or whether hearing impairment 
existed by December 1966.  As for the various statements 
about the impact of the Veteran's current hearing impairment 
on his daily life, they merely provide information about the 
severity of the current disability, rather than addressing 
how hearing impairment was incurred during service or within 
the year following separation.  Since none of the new 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim, the evidence is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

The Veteran's representative argues that since, at the time 
of the last, prior, final denial of the claim, the Veteran 
did not have a current hearing impairment of the left ear, 
and the record now establishes that a current disability 
exists, the claim should be reopened on the basis of that new 
evidence.  But at the time of the May 2003 last, prior, final 
denial of the claim, the record showed that a current hearing 
impairment of the left ear existed.  April 2003 C&P Audio 
Exam (frequency of 3000 Hertz has an auditory threshold of 
60, which meets the requirement of being 40 or higher).  
Accordingly, that fact was not "unestablished" in May 2003.  
Providing new additional evidence of that disability does not 
constitute evidence that relates to an unestablished fact 
necessary to substantiate the Veteran's claim.  Thus, the 
claim can not be reopened on the basis of that evidence.  

The representative, however, looks back to the May 1969 
rating decision, pointing out that at that time, the 
Veteran's hearing acuity did not meet the standards of 
38 C.F.R. § 3.385 to constitute a hearing impairment for 
service connection purposes, and that now it does meet those 
standards.  As discussed above, however, the last, prior, 
final denial of the claim was in May 2003, not May 1969.  So, 
even if the evidence of a current hearing impairment of the 
left ear could be considered "material" within the meaning 
of 38 C.F.R. § 3.156(a), another requirement for reopening 
the claim is that the new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last, prior, final denial of the claim sought 
to be reopened.  And as discussed above, the fact of a 
current hearing loss disability had been established at the 
time of the May 2003 rating decision, so more evidence of 
that impairment would be cumulative and redundant.  In any 
event, since no evidence of the relationship between the 
current disability and active military service has been 
obtained, the evidence of a current hearing loss disability 
would also be insufficient to raise a reasonable possibility 
of substantiating the claim.  

Since the standard for new and material evidence has not been 
met on this record, the claim can not be reopened.  



Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
providing section 5103(a) notice in the context of an attempt 
to reopen a claim, VA is also required to look at the bases 
for the denial in the previous decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that had been found insufficient 
in the previous denial of the claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO's October 2006 letter explained what new and material 
evidence was, identified what evidence VA was collecting, 
requested the Veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and addressed what evidence was 
necessary with respect to the rating criteria and the 
effective date of an award for service connection.  There 
were two flaws in that October 2006 letter:  the RO merely 
identified the basis of denial of the prior claim as not 
service connected and the Veteran was not notified of the 
evidentiary requirements for the underlying claim of service 
connection.  In July 2007, however, the RO sent the Veteran 
another notice letter that clarified that the basis for the 
prior denial of his claim was that there were no records of 
left ear hearing loss during service, so that the evidence 
submitted by the Veteran had to relate to that fact.  

Neither the Veteran nor his representative has raised any 
notice issues or asserted that the Veteran was prejudiced by 
the deficient notice.  Shinseki v. Sanders, 77 U.S.L.W. 4304 
(U.S. April 21, 2009).   In any event, the Veteran was not 
prejudiced by those flaws.  First, after the July 2007 letter 
was mailed to the Veteran, he responded by indicating he had 
no further evidence to submit.  In addition, the RO 
thereafter issued the July 2007 supplemental statement of the 
case.  Thus, once the flaw of specifically identifying the 
unestablished fact to be established was cured, the Veteran 
had an opportunity to participate in the adjudication of the 
claim, but he indicated he had no more evidence.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006); Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

As for the failure to notify the Veteran of the evidence 
necessary to substantiate his claim once it had been 
reopened, that error is harmless.  Since the Veteran did not 
submit sufficient evidence to reopen the claim, any issues 
about how to substantiate the underlying claim for service 
connection have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  This Veteran did not request any assistance 
in obtaining evidence.  And until a previously-denied claim 
is reopened, VA has no duty to conduct C&P examinations.  
38 C.F.R. § 3.159(c)(4)(iii).  A November 2006 C&P audio 
examination was conducted for the purpose of determining the 
current severity of the Veteran's service-connected 
disability of hearing loss of the right ear.  The hearing 
impairment of the Veteran's right ear was measured because 
the disability rating for the right ear could be affected by 
the nonservice-connected hearing impairment of the left ear.  
See 38 C.F.R. §§ 3.383, 4.85(g).  But merely because the data 
from a puretone audiometry test and speech recognition test 
were obtained in a C&P examination does not impose a duty on 
VA to obtain a medical opinion as to injury or disease in 
service or a nexus between the current hearing impairment and 
active military service.  VA thus met its duty to assist the 
Veteran by retrieving his claim folder containing his service 
treatment records.  


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for hearing loss of the 
left ear is not reopened.




REMAND

A decision on a claim for an increased rating must reflect 
the Veteran's current condition.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (in a claim for an increased rating, the 
present level of the disability is of primary concern).  
Where the Veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

A C&P examination was conducted in November 2006 to determine 
the current severity of the Veteran's service-connected 
disability of hearing loss of the right ear.  After that 
examination, the Veteran submitted his June 2007 substantive 
appeal asserting that his hearing loss was continuing to 
worsen.  Moreover, the Veteran's representative indicated in 
the November 2009 Appellant's Brief that the data from 
November 2006 was too old to make an accurate determination 
of the Veteran's current hearing loss impairment.  In this 
regard, the Board compared the data from the C&P examinations 
conducted in April 2003 and in November 2006, and determined 
that during that three-year period for which data is 
available, the Veteran's hearing acuity had worsened.  

In addition, the November 2006 C&P examiner did not provide 
any findings as to the impact that the Veteran's hearing 
impairment makes upon his daily life, as discussed in 
Martinak v. Nicholson, 21 Vet. App. 447, 454-56 (2007).  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination, an adequate 
one must be provided  or the claimant must be notified why an 
adequate exam will not or cannot be provided).  

Given the evidence that the Veteran's hearing impairment has 
worsened over a three-year period in the past, the Veteran's 
request for a current examination, and the lack of medical 
findings as to the effect of the disability on the Veteran's 
daily life, the Veteran should be scheduled for an 
appropriate examination to determine the current condition of 
his service-connected disability of hearing loss of the right 
ear.  The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the current condition of his 
service-connected disability of hearing 
loss of the right ear.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated tests should be performed.  The 
examination report must provide complete 
rationale for all opinions and must 
address the following matter: 

 Describe the current condition of the 
Veteran's disability of hearing loss of 
the right ear, including findings as to 
the effects of that disability upon the 
Veteran's ordinary activity.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


